J-A19034-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                 v.                            :
                                               :
                                               :
    RICK JASON MONNETT                         :
                                               :
                       Appellant               :     No. 1060 MDA 2021

        Appeal from the Judgment of Sentence Entered October 14, 2020
       In the Court of Common Pleas of Perry County Criminal Division at
                        No(s): CP-50-CR-0000420-2018


BEFORE:      BOWES, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                     FILED: SEPTEMBER 22, 2022

        Appellant Rick Jason Monnett appeals from the judgment of sentence

entered in the Court of Common Pleas of Perry County following his conviction

at a bench trial on the charges of driving while under the influence (“DUI”)-

general impairment, DUI-highest rate, disregarding traffic lanes, careless

driving, and reckless driving.1 After a careful review, we affirm.

        The relevant facts and procedural history are as follows: After a

motorcycle accident, Appellant was charged with various DUI and traffic

offenses, and on October 11, 2019, represented by counsel, he proceeded to

a bench trial.

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 75 Pa.C.S.A. §§ 3802(a)(1), 3802(c), 3309(1), 3714(a), and 3736(a),
respectively.
J-A19034-22


     At the trial, Kristen Bittle testified that, on July 8, 2018, she was driving

on Route 850 towards Shermans Dale when she came upon a motorcycle lying

on the road. N.T., 10/11/19, at 4. As she approached the scene, she observed

Appellant was badly injured and lying on the road. Id. Ms. Bittle exited her

vehicle and discovered a nurse, who had arrived on the scene, as well as

Appellant’s paramour, who indicated she had been a passenger on the

motorcycle. Id. at 4-5. The three women attempted to comfort Appellant

and held his “head still” until emergency personnel arrived on the scene. Id.

     While they were waiting for emergency personnel, Ms. Bittle noticed

Appellant and his paramour both smelled of alcohol, and neither person had

been wearing a helmet. Id. at 4, 6. Ms. Bittle indicated Appellant was “going

in and out” of consciousness; however, he told her that he had been driving

the motorcycle and lost control when he “looked down to avoid something[.]”

Id. at 7. She noted Appellant’s paramour, who was clearly upset, also told

her Appellant was driving the motorcycle at the time of the accident. Id. Ms.

Bittle testified the ambulance arrived, and Appellant was immediately

removed from the scene. Id. at 8.

     Michelle McLaughlin testified she was Appellant’s paramour. On July 8,

2018, just before lunch, the two of them began riding on a motorcycle, and

they visited four bars between approximately noon and 2:00 p.m. Id. at 18-

20. Ms. McLaughlin testified she and Appellant each consumed “a couple [of]

beers and a couple [of] shots” at every bar. Id. at 19-20.


                                     -2-
J-A19034-22


      When the couple left the fourth bar, Ms. McLaughlin expressed to

Appellant she was concerned about them traveling on the motorcycle because

they had been drinking. Id. at 21. Appellant told Ms. McLaughlin the “wind

would take care of it, that he would be sober.” Id. Ms. McLaughlin testified

they left the fourth bar with Appellant driving the motorcycle and her as a

passenger. Id. at 22. She testified she was concerned because they both

were intoxicated at this time. Id.

      Ms. McLaughlin testified “we went riding, and we turned on [Route] 850;

and alongside the creek, we had a wreck. I am not sure how—I don’t know

what happened, how we—the bike dropped down, but I just know that both

of us were on the ground.” Id. at 21. She clarified they had traveled only a

“couple of miles” from the fourth bar when the motorcycle crashed. Id. at 22.

She remembers being “bounced off the pavement” and realizing Appellant was

badly injured with blood coming out of his ear, as well as a gash to the back

of his head. Id.

      Ms. McLaughlin testified a woman stopped and called 911. Id. Then “it

just seemed like [she] blinked, and there was [sic] people everywhere.” Id.

She testified she sustained a concussion and has no memory of Appellant

saying anything at the scene other than “[t]hat he wanted [to stand] up[.]”

Id. at 23. She further indicated she has no memory of speaking to police

officers at the scene. Id. at 24.




                                     -3-
J-A19034-22


      Ms. McLaughlin admitted that, on January 3, 2019, she gave a

handwritten notarized statement to the police wherein she indicated she was

driving the motorcycle at the time of the accident. Id. at 25-26. However,

Ms. McLaughlin testified the written statement was “false,” and she gave it to

the police because “[Appellant] talked [her] into it.” Id. at 27. She explained

they were engaged, and since Appellant already had numerous DUI

convictions prior to the accident, she agreed when he asked her to tell the

police she had been driving the motorcycle at the time of the accident. Id.

      Ms. McLaughlin testified that, subsequently, in April or May of 2019, she

went to the police barracks and admitted to the police that her written

statement was false. Id. at 28. She testified no one forced her to recant her

written statement, and she regrets ever writing the false statement. Id. Ms.

McLaughlin admitted her romantic relationship with Appellant ended in late

March of 2019. Id. at 29.

      Ms. McLaughlin admitted on cross-examination that, in September of

2018, while she was driving Appellant’s truck, she was in an accident and

charged with DUI offenses.    Id. at 36-37. She later received one year of

probation and spent forty-eight hours in jail for the offenses. Id. at 48.

      Ms. McLaughlin also admitted on cross-examination that she recanted

her written statement approximately one week after she and Appellant ended

their romantic relationship. Id. at 42. She admitted that, after the motorcycle

accident at issue, she told several people she had been driving the motorcycle


                                     -4-
J-A19034-22


when it crashed.    Id. at 46.   However, she explained she did so because

Appellant indicated if she “took the rap” she would only get “ARD.” Id. at 47.

      On re-direct examination, Ms. McLaughlin testified she neither has a

license to drive a motorcycle nor does she own a motorcycle. Id. at 50. She

testified that, after the motorcycle accident but before the truck accident, she

told a few of her co-workers at a restaurant she had been the driver of the

motorcycle so that, if the police asked around, they would not think Appellant

was the driver. Id. at 53. Ms. McLaughlin testified it was wrong for her to do

this, and she was “sorry.” Id.

      At this point, the parties stipulated Appellant’s blood alcohol content at

the time of the accident was .242%.         Pennsylvania State Police Trooper

Brandon Haney testified he was on duty and dispatched to the motorcycle

accident at 3:39 p.m. on July 8, 2018. Id. at 60-61. He indicated that, by

the time he arrived at the scene, Appellant had been taken to the hospital by

ambulance, but Ms. McLaughlin remained behind. Id. at 63. The trooper

testified Ms. McLaughlin provided basic information at the scene, including

“that [Appellant], Mr. Monnett, was the operator of the [motorcycle] and that

she was the passenger.” Id.

      The trooper further testified that, at the scene, Ms. Bittle related to him

that she had not witnessed the crash; however, she was one of the first people

on the scene, and she assisted Appellant. Id. at 64. Ms. Bittle told the trooper




                                      -5-
J-A19034-22


Appellant “related to her that he was the operator.” Id. Ms. Bittle also told

the trooper Appellant smelled of alcohol. Id. at 65.

      Trooper Haney testified the motorcycle was registered to Appellant. Id.

He noted there were no skid marks at the scene of the accident. Id. at 73.

He further noted there were no adverse weather conditions or obstacles found

in the road to explain why the motorcycle may have crashed. Id. at 76.

      Trooper Haney testified he traveled to the hospital to interview

Appellant, but he was denied access because Appellant “wasn’t taking…any

visitors.” Id. Trooper Haney secured a search warrant for Appellant’s hospital

records, which revealed a medical blood sample had been taken from

Appellant at 4:22 p.m. on July 8, 2018, and Appellant’s blood alcohol content

was .242%. Id. at 66.

      The defense called Charlotte Lindsey, who is Appellant’s sister, as a

witness. Ms. Lindsey testified she was notified on July 8, 2018, that Appellant

had been in an accident, and she notified his daughter, who is Ms. Lindsey’s

niece. Id. at 79. Ms. Lindsey and her niece traveled to the hospital where

they saw Ms. McLaughlin. Id. at 80.

      Ms. Lindsey testified that, at this time, Ms. McLaughlin said nothing

about who had been driving the motorcycle; however, approximately two or

three weeks later, Ms. McLaughlin told Ms. Lindsey she had been driving the

motorcycle at the time of the accident. Id. at 82. Ms. Lindsey indicated Ms.

McLaughlin volunteered this information without being prompted. Id. She


                                     -6-
J-A19034-22


specifically testified Ms. McLaughlin said, “I was the operator of the

motorcycle; I was trying to take your brother’s life because I wanted his

belongings.”     Id.    Ms. Lindsey testified that, on four separate occasions

thereafter, Ms. McLaughlin told her she had been driving the motorcycle at

the time of the accident. Id. at 83.

       Ms. Lindsey admitted she never saw Ms. McLaughlin driving the

motorcycle; however, she saw her “pushing it around the yard…or sitting on

it.”   Id. at 84.   She admitted that every time she saw Appellant and Ms.

McLaughlin on the motorcycle Appellant was the one driving. Id. at 93. She

indicated that, in February or March of 2019, Ms. McLaughlin assaulted

Appellant, who was still recovering from brain injuries. Id. at 85.

       At the conclusion of the trial, the trial court convicted Appellant of the

offenses indicated supra. On October 14, 2020, the trial court sentenced

Appellant, and on October 20, 2020, Appellant filed a timely counseled post-

sentence motion wherein he presented sufficiency and weight of the evidence

claims.2

       On January 21, 2021, the trial court filed an order indicating “upon

consideration of the Defendant’s Post-Sentence Motion and Supplemental

Post-Sentence Motion, it is hereby ORDERED AND DIRECTED that the


____________________________________________


2 Thereafter, the trial court permitted Appellant to supplement his post-
sentence motion upon receipt of the trial transcripts, and Appellant again
presented sufficiency and weight of the evidence claims.


                                           -7-
J-A19034-22


Defendant’s Post-Sentence Motion and Supplemental Post-Sentence Motion

are DENIED.” Trial Court Order, filed 1/21/21 (capitalization in original).

Notably, the trial court’s order failed to inform Appellant of his appellate rights.

       On June 14, 2021, Appellant filed a counseled notice of appeal.3 The

trial court directed Appellant to file a Pa.R.A.P. 1925(b) statement, and

Appellant timely complied raising sufficiency and weight of the evidence

claims. The trial court filed a Pa.R.A.P. 1925(a) opinion.

       On appeal, Appellant presents the following issues in his “Statement of

the Questions Involved” (verbatim):

       1. Whether there was sufficient evidence to support the trial
          court’s finding of guilt as to DUI: General Impairment, and DUI:
          Highest Rate, because the Commonwealth failed to present
          sufficient evidence that Monnett was the operator and driver of
          the motorcycle before the accident[?]
       2. Whether the trial court’s verdict of guilt as to DUI: General
          Impairment and DUI: Highest Rate, was against the weight of
          the evidence where the Commonwealth’s evidence did not
          establish that Monnett was the operator and driver of the
          motorcycle before the accident[?]

Appellant’s Brief at 1 (suggested answers omitted).

       Initially, before examining the issues presented by Appellant, we must

determine whether this appeal was timely filed. Where a criminal defendant


____________________________________________


3 On this same date, Appellant filed in the trial court a petition to file a notice
of appeal nunc pro tunc. On August 4, 2021, the trial court filed an order
indicating “the Petition for Nunc Pro Tunc Filing of a Notice of Appeal is
GRANTED. The Defendant is given 30 days within which to perfect an appeal
in this case.” Trial Court Order, filed 8/4/21. Appellant did not file a second
notice of appeal.

                                           -8-
J-A19034-22


files a timely post-sentence motion, a notice of appeal must be filed within

thirty    days   from   the   order    denying   that    motion.       See Pa.R.Crim.P.

720(A)(2)(a). In the case sub judice, Appellant filed a timely post-sentence

motion,4 which the trial court denied on January 21, 2021. Thus, Appellant

had thirty days, until Monday February 22, 2021, to file a timely notice of

appeal.5 Appellant’s notice of appeal was filed on June 14, 2021, which was

clearly late.

         However, this Court has excused an untimely notice of appeal where

there     has    been   a   breakdown     in   the   trial   court’s    operations.   See

Commonwealth v. Patterson, 940 A.2d 493, 499 (Pa.Super. 2007) (holding

despite the general rule that “an appellate court cannot extend the time for

filing an appeal,” this “does not affect the power of courts to grant relief in the

case of fraud or breakdown in the processes of the court”). We have held that

such a breakdown occurs where the trial court fails to abide by Pennsylvania


____________________________________________


4 A written post-sentence motion must generally be filed within ten days after
the imposition of sentence. Pa.R.Crim.P. 720(A)(1). Here, Appellant was
sentenced on October 14, 2020, and Appellant filed a counseled post-sentence
motion on October 20, 2020. Thus, Appellant’s post-sentence motion was
timely. See id.

5Since the thirtieth day fell on a Saturday, February 20, 2021, Appellant would
have had until Monday, February 22, 2021, to file a timely notice of appeal. 1
Pa.C.S.A. § 1908 (regarding the computation of time “[w]henever the last
day…shall fall on Saturday or Sunday, or on any day made a legal holiday by
the laws of this Commonwealth or of the United States, such day shall be
omitted from the computation.”).



                                           -9-
J-A19034-22


Rule of Criminal Procedure 720(B)(4)(a), which provides that “[a]n order

denying a post-sentence motion…shall include notice to the defendant of the

following: (a) the right to appeal and the time limits within which the appeal

must be filed[.]” Pa.R.Crim.P. 720(B)(4)(a).       See Patterson, supra. See

also Commonwealth v. Lehman, No. 379 WDA 2021, 2022 WL 366881

(Pa.Super. filed 2/8/22) (unpublished memorandum) (holding that, where the

defendant filed a timely post-sentence motion and the trial court denied the

motion without explaining the defendant’s appeal rights in the order denying

the post-sentence motion under Rule 720(B)(4)(a), a breakdown in the trial

court’s operations occurred such that the defendant’s untimely appeal was

excused); Commonwealth v. Heard, No. 1517 EDA 2019, 2020 WL 7353808

(Pa.Super. filed 12/15/20) (unpublished memorandum) (same).6

       In the case sub judice, the trial court’s order denying Appellant’s post-

sentence motion did not contain notice to Appellant of the right to appeal or

the time limits within which the appeal must be filed. Thus, we conclude there

was a breakdown in the trial court’s operations such that we shall excuse the

otherwise untimely-filed appeal. See id. Accordingly, we turn to an

examination of the merits of Appellant’s issues.




____________________________________________


6 See Pa.R.A.P. 126(b) (unpublished non-precedential decisions of the
Superior Court filed after May 1, 2019, may be cited for their persuasive
value).


                                          - 10 -
J-A19034-22


        In his first issue, Appellant contends the evidence was insufficient to

sustain his convictions for DUI-general impairment and DUI-highest rate.7

               The standard we apply in reviewing the sufficiency of the
        evidence is whether viewing all the evidence admitted at trial in
        the light most favorable to the verdict winner, there is sufficient
        evidence to enable the fact-finder to find every element of the
        crime beyond a reasonable doubt. In applying the above test, we
        may not weigh the evidence and substitute our judgment for the
        fact-finder. In addition, we note that the facts and circumstances
        established by the Commonwealth need not preclude every
        possibility of innocence. Any doubts regarding a defendant’s guilt
        may be resolved by the fact-finder unless the evidence is so weak
        and inconclusive that as a matter of law no probability of fact may
        be drawn from the combined circumstances. The Commonwealth
        may sustain its burden of proving every element of the crime
        beyond a reasonable doubt by means of wholly circumstantial
        evidence. Moreover, in applying the above test, the entire record
        must be evaluated and all evidence actually received must be
        considered. Finally, the finder of fact while passing upon the
        credibility of witnesses and the weight of the evidence produced,
        is free to believe all, part or none of the evidence.

Commonwealth v. Brooks, 7 A.3d 852, 856-57 (Pa.Super. 2010) (citations

omitted).

        In this case, Appellant’s sufficiency argument is specific in nature; to

wit, he avers the evidence was insufficient to prove that he was the driver or

operator of the motorcycle at the time the accident occurred.             In light of

Appellant’s specific sufficiency claim, we need not conduct a thorough review

of the evidence to determine whether it can support a finding that all of the

elements for DUI-general impairment or DUI-highest rate have been met.



____________________________________________


7   Appellant raises no specific issue as to his remaining convictions.

                                          - 11 -
J-A19034-22


Rather, we will focus on the specific issue raised by Appellant: whether the

evidence was sufficient to establish Appellant was operating or driving the

motorcycle when it crashed on July 8, 2018.8

       Here, viewing the evidence in the light most favorable to the

Commonwealth, as verdict winner, we conclude the evidence sufficiently

establishes Appellant was driving or operating the motorcycle. Specifically,

Ms. Bittle, who came upon the motorcycle crash shortly after it occurred on

July 8, 2018, testified she assisted Appellant, who was badly injured. While

they were waiting for emergency personnel to arrive, Appellant and Ms.

McLaughlin informed Ms. Bittle that Appellant had been driving the motorcycle

at the time the crash occurred. N.T., 10/11/19, at 4-8.

       Further, Ms. McLaughlin testified during trial that Appellant was driving

the motorcycle when it suddenly “wreck[ed].” Id. at 21. Also, Trooper Haney

testified he arrived on the scene shortly after Appellant was taken by

ambulance. He testified Ms. McLaughlin provided basic information, including

that Appellant was the operator of the motorcycle and she was a passenger.

Id. at 63.

       Based on the aforementioned, and applying our standard of review, we

conclude the evidence was sufficient to establish Appellant was driving or


____________________________________________


8 As Appellant correctly indicates, under 75 Pa.C.S.A. § 3802(a)(1) and (c),
the Commonwealth was required to prove beyond a reasonable doubt, inter
alia, that Appellant was driving, operating or in actual physical control of the
movement of the motorcycle. See 75 Pa.C.S.A. § 3802(a)(1), (c).

                                          - 12 -
J-A19034-22


operating the motorcycle so as to sustain his DUI convictions. See Brooks,

supra.

      We note we reject Appellant’s claim the evidence was insufficient to

demonstrate that he, as opposed to Ms. McLaughlin, was the driver of the

motorcycle at the time it crashed.    In developing his argument, Appellant

points to Ms. McLaughlin’s admission that she provided the police with a signed

notarized written statement indicating she was driving the motorcycle at the

time of the crash, Ms. McLaughlin’s admission that she told people she was

driving the motorcycle, and Appellant’s sister’s testimony that Ms. McLaughlin

told her she was driving the motorcycle at the time of the crash.

      We note the trial court, as the finder of fact, was free to weigh the

testimony, and viewing the entire record, the evidence was sufficient to

establish Appellant’s identity as the driver or operator of the motorcycle. See

Brooks, supra. That is, the trial court was free to believe Ms. McLaughlin’s

explanation, and subsequent recantation, of her written statement, as well as

her explanation for why she falsely told people that she, and not Appellant,

had been driving the motorcycle. Simply put, there was sufficient evidence

supporting the trial court’s conclusion that Appellant, as opposed to Ms.

McLaughlin, was the driver or operator of the motorcycle.        See Brooks,

supra.




                                     - 13 -
J-A19034-22


       In his final claim, Appellant contends the trial court’s verdict as to the

DUI offenses is against the weight of the evidence.9 Specifically, Appellant

argues the trial court’s finding that he was driving or operating the motorcycle

on July 8, 2018, when it crashed shocks one’s sense of justice in light of the

evidence Ms. McLaughlin was driving or operating the motorcycle.          In this

vein, Appellant contends “Ms. McLaughlin’s testimony that [Appellant] was the

operator of the motorcycle is not credible.” Appellant’s Brief at 23. He notes

“Ms. McLaughlin has lied numerous times along with signing a written

statement admitting that she was the operator and telling several people that

she was in fact the operator of the motorcycle, not [Appellant].” Id.

       When considering challenges to the weight of the evidence, we apply

the following precepts.       “The weight of the evidence is exclusively for the

finder of fact, who is free to believe all, none[,] or some of the evidence and

to determine the credibility of the witnesses.” Commonwealth v. Talbert,

129 A.3d 536, 545 (Pa.Super. 2015) (quotation marks and quotation

omitted). Resolving contradictory testimony and questions of credibility are

matters for the finder of fact. Commonwealth v. Hopkins, 747 A.2d 910,

917 (Pa.Super. 2000). It is well-settled that we cannot substitute our

judgment for that of the trier of fact. Talbert, supra.



____________________________________________


9Appellant adequately preserved his weight of the evidence claim as to his
DUI convictions in the lower court. See Pa.R.Crim.P. 607. Appellant presents
no challenge to the weight of the evidence as to his remaining convictions.

                                          - 14 -
J-A19034-22


      Moreover, appellate review of a weight claim is a review of the trial

court’s exercise of discretion in denying the weight challenge raised in the

post-sentence motion; this Court does not review the underlying question of

whether the verdict is against the weight of the evidence. See id.

      Because the trial judge has had the opportunity to hear and see
      the evidence presented, an appellate court will give the gravest
      consideration to the findings and reasons advanced by the trial
      judge when reviewing a trial court’s determination that the verdict
      is against the weight of the evidence. One of the least assailable
      reasons for granting or denying a new trial is the lower court’s
      conviction that the verdict was or was not against the weight of
      the evidence and that a new trial should be granted in the interest
      of justice.

Id. at 546 (quotation omitted). Furthermore, “[i]n order for a defendant to

prevail on a challenge to the weight of the evidence, the evidence must be so

tenuous, vague and uncertain that the verdict shocks the conscience of the

court.” Id. (quotation marks and quotation omitted).

      Here, the trial court rejected Appellant’s weight of the evidence claim,

and we find no abuse of discretion in this regard. Talbert, supra. We note

the trial court was free to determine the weight and inferences to be drawn

from Ms. McLaughlin’s written statement, as well as her recantation of the

statement. Also, the trial court was free to weigh the evidence pertaining to

Ms. McLaughlin telling various people that she was the driver of the

motorcycle, as well as her explanation that she lied to protect Appellant.

      To the extent Appellant requests that we re-weigh the evidence and

assess the credibility of the witnesses presented at trial, we decline to do so


                                    - 15 -
J-A19034-22


as it is a task that is beyond our scope of review. See Commonwealth v.

Collins, 70 A.3d 1245, 1251 (Pa.Super. 2013) (stating that “[a]n appellate

court cannot substitute its judgment for that of the finder of fact”).

      For all of the foregoing reasons, we affirm.

      Affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/22/2022




                                     - 16 -